DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed March 29, 2021 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a cooling system comprising: an electric pump configured to pump a coolant to a circulation channel connected to an inlet and an outlet of a cooling channel in which heat is exchanged with a cooling target; a cooling target temperature sensor configured to detect a cooling target temperature that is a temperature of the cooling target; a coolant temperature sensor arranged upstream of the inlet in the circulation channel and configured to detect a coolant temperature that is a temperature of the coolant; and an electronic control unit configured to control driving of the electric pump such that a discharge flow rate of the electric pump matches a target flow rate, wherein the electronic control unit is configured to set the target flow rate by using the following an equation based on a reference value obtained by dividing a difference between the cooling target temperature detected by the cooling target temperature sensor and a target cooling temperature of the cooling target by a difference between the cooling target temperature detected by the cooling target temperature sensor and the coolant temperature detected by the coolant temperature sensor, and multiplying the reference value by a value obtained by dividing a predetermined conversion constant (K) by a predetermined time constant (t). The closest prior art reference, Morishima (US 2017/0152790), teaches a similar cooling system but differs in how the target flow rate is calculated as claimed. No other reference cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747